Citation Nr: 1818319	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son 


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2017.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that Veteran's last examination for his IHD disability was in July 2012.  The Veteran reported at his March 2017 Travel Board hearing that he took medication for his condition.  It was noted that the Veteran required a third stint in May 2016.  It was also noted that the Veteran felt that his heath, due to his IHD, was deteriorating each year.  The Veteran's son noted that it was hard for his father to walk long distances and play with his grandchildren.  The record raises the question as to the current severity of the Veteran's service-connected IHD.  As such, the issue must be remanded to afford him a new VA examination to determine the current nature and severity of his IHD.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected IHD disability.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.  The examiner is to conduct all necessary tests and studies.

The examiner should specifically describe the Veteran's workload in metabolic equivalents and the resulting symptoms and provide an ejection fraction reading.  The examiner should also address the functional effects, to include any limitations, that the Veteran's IHD has on his activities of daily living, to include employment.  The report of examination should include an explanation for all opinions rendered.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

